IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-20854
                         Summary Calendar



LEON WESLEY, a child by
Paula Wesley, His Mother,

                                         Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER
OF THE UNITED STATES SOCIAL
SECURITY ADMINISTRATION,

                                         Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CV-3613
                       - - - - - - - - - -
                          July 18, 2000

Before EMILIO M. GARZA, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Leon Wesley appeals the district court’s summary judgment

affirming the Commissioner’s decision denying supplemental

security income under 42 U.S.C. § 405(g).   Wesley argues that his

lack of academic development, low IQ, obesity, inadequate social

functioning, and inadequate personal functioning and

concentration reflect his disability.   Wesley argues that the

merger of cognitive and communicative areas of functioning into a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-20854
                                 -2-

single area of functioning violates the Equal Protection Clause

and that a remand is required because he did not effectively

waive his right to counsel, the hearing was brief, and additional

witnesses and documents were available.

     The Commissioner’s decision is supported by substantial

evidence.   Harris v. Apfel, 209 F.3d 413, 417 (5th Cir. 2000).

Wesley has not shown that the “merger” was an arbitrary

classification utterly lacking in rational justification and not

rationally related to legitimate goals.    Weinberger v. Salfi, 422

U.S. 749, 768-69 (1975).    Wesley is not entitled to a remand.   He

has failed to show any prejudice from the lack of counsel, the

shortness of the hearing, or the manner in which the

administrative law judge questioned Wesley’s mother because the

additional information is cumulative or immaterial, and it would

not have led to a different conclusion.    Haywood v. Sullivan, 888

F.2d at 1463, 1471 (5th Cir. 1989); Clark v. Schweiker, 652 F.2d

399, 403 (5th Cir. 1981).    Accordingly, the judgment of the

district court is AFFIRMED.